         Case 1:21-cv-02187-PGG Document 17 Filed 06/14/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MELVIN TEO,

                            Plaintiff,
                                                                     ORDER
              - against -
                                                               21 Civ. 2187 (PGG)
 CLEVELAND BIOLABS, INC., LEA
 VERNY, RANDY S. SALUCK,
 ALEXANDER ANDRYUSHECHKIN,
 DANIIL TALYANSKIY, ANNA
 EVDOKIMOVA, IVAN FEDYUNIN, HIGH
 STREET ACQUISITION CORPORATION,
 and CYTOCOM, INC.,

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               The initial pretrial conference scheduled for June 25, 2021 is adjourned sine die.

The parties will submit a joint letter every thirty days advising the Court of any developments

concerning the shareholder vote on the merger transaction at issue in this case.

Dated: New York, New York
       June 14, 2021
